*331Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Como es de todos conocido, las leyes que aprueba nues-tra Asamblea Legislativa regulan el funcionamiento de nuestra sociedad, en general, y el comportamiento de los ciudadanos que componen la misma, en particular. Hay algunas leyes que, por no afectar de manera directa los intereses de las personas, pasan desapercibidas para nues-tra ciudadanía. Otras, sin embargo, adquieren gran noto-riedad; ello debido, principalmente, a que tienen un im-pacto enorme sobre la vida diaria y corriente de nuestros conciudadanos.
Tal es la situación de las leyes en controversia en el presente caso, a saber: la Ley Núm. 21 de 20 de mayo de 1987 (23 L.RR.A. see. 64 et seq.) según la misma fue en-mendada por las Leyes Núm. 156 de 10 de agosto de 1988 y la Núm. 22 de 16 de julio de 1992; leyes mediante las cuales, en síntesis, la Asamblea Legislativa autorizó, den-tro de unos parámetros, a los residentes de urbanizaciones residenciales de nuestro País a controlar el acceso vehicular y peatonal, en las mencionadas urbanizaciones. Ello, a través de unas “asociaciones de residentes”, integradas por dichos vecinos, que reciben un permiso a esos efectos de los municipios; a los cuales, a su vez, le fue delegado ese poder por la Legislatura.
El propósito, no hay duda, de la Asamblea Legislativa al aprobar las mencionadas piezas legislativas fue, como co-rrectamente se señala en la Opinión mayoritaria, el de pro-veerle a la ciudadanía un instrumento —o alivio— para combatir la ola de criminalidad que azota a nuestra Isla. Dicho en forma más realista, la aprobación de estas leyes constituyó una triste admisión de impotencia de parte de nuestro Gobierno en lo referente a la lucha contra la crimi-nalidad', esto es, el Gobierno, ante la imposibilidad de pro-*332teger a los ciudadanos de este País, autorizó a éstos a en-cerrarse, aún más, en sus residencias, y, en adición, a separarse, todavía más, los unos de los otros.
Las agrias controversias y, en ocasiones, serias confron-taciones que han surgido entre nuestros ciudadanos res-pecto a la implantación de las mencionadas leyes se debe, de manera principal, a que esa ciudadanía fue mal infor-mada por las Ramas Ejecutiva y Legislativa de nuestro Gobierno al momento de aprobarse las mencionadas leyes. Se les hizo creer a nuestros ciudadanos que las referidas leyes permitían el cierre absoluto, o privatización, de las calles públicas que existen en las urbanizaciones residen-ciales que cualifican bajo la legislación en controversia.
Nada más lejos de la realidad y la verdad. Atendidos los derechos que le garantiza la Constitución del Estado Libre Asociado de Puerto Rico a sus ciudadanos la veda, defini-tivamente, no puede ser absoluta.
Aclarado ese extremo, la cuestión a resolver, en térmi-nos generales, lo es si la referida legislación —la cual, re-petimos, meramente autoriza a los residentes de urbaniza-ciones residenciales a controlar el acceso de vehículos y peatones en las mismas— es o no constitucional. Esto es, si la misma no infringe, fatalmente desde un punto de vista jurídico, los derechos que garantiza nuestra Constitución relativos a: la igual protección de las leyes, a la intimidad, a la libertad de culto, a la libre expresión y asociación, etc.
La ciudadanía clama por orientación, de parte de este Tribunal, respecto a este asunto. Tiene derecho a ello. Igual derecho tiene la Asamblea Legislativa de Puerto Rico, la cual hoy precisamente tiene bajo estudio y consideración el impacto y las consecuencias que sobre nuestro País ha te-nido hasta la fecha la legislación mencionada. No hay duda, en consecuencia, que una expresión, y determinación, final de parte de este Tribunal sobre la constitucionalidad de la referida legislación resulta ser esencial e indispensable.
*333Como es sabido, una ley puede ser inconstitucional de su faz y/o en su aplicación. En la primera situación, la ley contiene en su terminología, el germen de la inconstitucionalidad. En dicha situación, se puede resolver, a nivel apelativo, el planteamiento constitucional sin nece-sidad de que se desfile prueba a nivel de instancia. Por otro lado, aun cuando una ley resista, de su faz, el escrutinio judicial de su validez, la misma podría guardar vicios de inconstitucionalidad si en su aplicación se vulneran dere-chos fundamentales de la persona. En esta situación se requiere, de ordinario, prueba al respecto. Véanse: Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993); Torres v. Castillo Alicea, 111 D.P.R. 792, 800 (1981).
Examinamos, brevemente y ala luz de los planteamien-tos de los peticionarios, si la legislación aquí en controver-sia es inconstitucional de su faz. No creemos que lo sea. Los detractores de esta legislación alegan que la misma viola la See. 9 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, por cuanto, alegadamente, permite el uso de bienes pú-blicos —las calles— para propósitos privados, lo cual, na-turalmente, de ser ello correcto violaría la Constitución. No tienen razón. La legislación impugnada faculta, de manera principal, a los municipios a conceder permiso para “el control del tráfico de vehículos de motor y del uso público de las vías públicas en paseos peatonales, calles, urbanizacio-nes y comunidades residenciales, públicas o privadas ...”.(1) (Énfasis suplido.)
Los aquí peticionarios tienen razón al señalar que la Constitución de Puerto Rico prohíbe el uso de bienes públi-cos para propósitos privados. Sin embargo, bajo la legisla-ción aquí en controversia, las calles de nuestro País siguen siendo públicas.(2) En adición, la Asamblea Legislativa *334tiene reconocida y amplia discreción para determinar lo que constituye un fin público. McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944); P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982 (1960); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). Esta, aprobó la Ley Núm. 21, ante, y sus posterio-res enmiendas, en un esfuerzo por integrar a la comunidad en la lucha contra el crimen. Como bien se señala en la Opinión mayoritaria del Tribunal, el propósito principal de esta ley es proveer a nuestra ciudadanía un instrumento adicional para combatir la criminalidad y así procurar su cooperación activa en la lucha contra el crimen. Este es, indudablemente, un fin público que responde a un propó-sito legislativo legítimo. Por lo tanto, los peticionarios no tienen razón al impugnar la validez constitucional de la citada Ley Núm. 21, según enmendada, bajo las disposicio-nes de la See. 9 del Art. VT de nuestra Constitución, ante.
Por otro lado, y en segundo lugar, los peticionarios tam-bién alegan que la legislación en controversia infringe su derecho a la intimidad, a la libertad de expresión, a la li-bertad de culto y a la libertad de movimiento. Sobre este particular, ni ellos ni nosotros hemos encontrado ninguna disposición de dicha Ley que tenga, de por sí, el mencio-nado efecto. Como hemos señalado, lo único que dicha le-gislación hace es facultar a la asociación de residentes de una urbanización para, en virtud del poder delegado por el Estado, aprobar un reglamento que regule el tráfico vehicular en su urbanización. Por tratarse de una delegación de poderes estatales, los mismos —y obviamente su ejerci-cio— estarán limitados por las disposiciones constituciona-les que limitan los poderes del Estado. En otras palabras, el Estado únicamente les delega a los municipios —y a tra-vés de éstos, a las asociaciones de residentes— el poder que tiene y lo hace sujeto a las limitaciones que sobre el Estado operan.(3)
*335El hecho de que un reglamento, una vez aprobado por una asociación en particular, pueda contener alguna dispo-sición que infrinja los mencionados derechos de los resi-dentes o visitantes, o que el mismo pueda ser aplicado en forma ilegal, no guarda relación alguna con la constitucio-nalidad, de su faz, del estatuto. En tal caso estaríamos ante una controversia sobre la constitucionalidad de la forma en que dicha asociación de residentes implementa, o ha imple-mentado, las facultades que le han sido válidamente confe-ridas por virtud de la referida legislación.
En resumen, de la faz del estatuto impugnado, no en-contramos que la delegación de poderes estatales conte-nida en la legislación ante nuestra consideración atente, de por sí, contra los derechos a la intimidad, a la libertad de movimiento, a la libertad de expresión o a la libertad de culto de los residentes o visitantes de las urbanizaciones de nuestro País que cualifican, bajo la legislación impugnada, para controlar el tráfico vehicular en sus predios. Ese as-pecto tendrá que ser objeto de prueba, respecto a la fase de implemehtación del estatuto, en cada caso en particular.
Similar razonamiento es aplicable a la alegación de los peticionarios a los efectos de que la legislación bajo examen viola la cláusula constitucional sobre igual protección de las leyes. Un examen del estatuto revela que éste no crea, de su faz, clasificación alguna.i(4) Es cierto, sin embargo, que *336puede ser posible que dicho estatuto resulte, en su imple-mentación, en la creación de una “clase privilegiada”; esto es, que los residentes de las urbanizaciones “cerradas” ob-tengan beneficios, a manera de ejemplo, tales como au-mento de valor en su propiedad y reducción en la inciden-cia criminal y/o, por el contrario, que los dueños de propiedades que queden fuera del “cierre” sufran devalori-zación de las mismas y aumento en la incidencia criminal. Ello, sin embargo, no necesariamente tiene que ser así; esto es, el asunto es uno que tiene que ser objeto de prueba a nivel de instancia.
Si es que se puede demostrar fehacientemente mediante la presentación de prueba a esos efectos que, en su imple-mentación, dicha legislación efectivamente crea clasifica-ciones que pueden afectar derechos fundamentales de los ciudadanos, entonces será el momento para determinar si la misma supera la aplicación de los criterios (“tests”) que nuestra jurisprudencia ha establecido y utilizado en la de-terminación de la constitucionalidad de una ley, en la fase de su aplicación, por violar la cláusula sobre igual protec-ción de las leyes. Véase Rodríguez Pagán v. Departamento de Servicios Sociales, ante.
De manera, pues, que resulta obvio que la legislación hoy ante nuestra consideración no es, de su faz, inconsti-tucional por las razones que alegan los peticionarios. Es correcto que en la Opinión del Tribunal ello no se concluye expresamente. Ahora bien, un análisis cuidadoso de la misma revela que dicha determinación es una que se hace sub silentio en dicha Opinión mayoritaria. No puede ser de otra manera. Si los integrantes del Tribunal que suscriben la Opinión mayoritaria emitida pensaran de otra forma *337—esto es, que la legislación es inconstitucional de su faz— ¿no vendrían obligados a así determinarlo en esta etapa?(5)
La acción mayoritaria de devolver el caso al tribunal de instancia para que se reciba prueba sobre los diferentes aspectos que anteriormente hemos mencionado —en la etapa de aplicación del estatuto— ¿no presupone una de-terminación previa de que el estatuto es constitucional de su faz? Flaco servicio le estaría haciendo el Tribunal a nuestra ciudadanía si, teniendo ahora la oportunidad de determinar que el estatuto impugnado es, de su faz, incons-titucional, así en estos momentos no lo hiciera e, incom-prensiblemente, dejara dicha determinación para más tarde; causando así que las partes, innecesariamente, se involucren en gastos adicionales a nivel de instancia y, en adición, fomentando que los ciudadanos de nuestro País continúen incurriendo, fútilmente, en gastos para “cerrar” sus urbanizaciones. Presumimos la corrección de su proce-der; nos negamos a pensar, y aceptar, lo contrario.
Establecido que la legislación ante nuestra considera-ción es, de su faz, constitucional, procedería examinar si la misma es inconstitucional en su aplicación o implementación. Ello, sin embargo, es un asunto que de-berá ser resuelto en el futuro, caso a caso, de acuerdo a los hechos particulares y específicos de cada uno de los mismos. La decisión, no hay duda, es una que no será fácil de hacer. Un buen jurista podrá aducir, en apoyo de cua-lesquiera de las dos posibles alternativas, buenos y convin-centes fundamentos. Ambas alternativas cuentan con fogo-sos e incansables propulsores y detractores. Es por ello que la decisión que al respecto tenga a bien emitir en el futuro cada uno de los integrantes del Tribunal, sea ésta cual sea, *338será y podrá ser objeto de dura crítica. Dicha situación, sin embargo, no deberá nublar o perturbar nuestro entendi-miento y, sobre todo, nuestro solemne compromiso de siem-pre interpretar la Constitución en beneficio de los mejores intereses de la ciudadanía de este País.
En cuanto a este aspecto de los recursos hoy ante nues-tra consideración, coincidimos con la Opinión mayoritaria de que la situación fáctica de los mismos no es la más in-dicada y/o apropiada para dilucidar, en forma definitiva, la constitucionalidad de la legislación en controversia en la etapa de su implementación. Esto es, no consideramos errónea la reiteración y aplicación por el Tribunal, en el presente caso, de la norma jurisprudencial de abstención judicial en materia constitucional, establecida en nuestra jurisdicción desde hace más de tres (3) décadas, a los efec-tos de que el Tribunal no entenderá en una cuestión cons-titucional si los autos no son adecuados para hacer una determinación de esa índole. E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958).
En resumen, brindamos nuestro voto de conformidad a la Opinión mayoritaria por entender, en primer lugar, que el resultado a que se llega en la misma —relativo a la dilucidación de las controversias específicas surgidas entre los vecinos de las urbanizaciones envueltas— es correcto. Lo hacemos, en segundo término, por cuanto no tenemos duda alguna de que la Opinión emitida parte de la premisa de que la legislación en controversia es, de su faz, constitucional. En tercer lugar, consideramos que la deter-minación del Tribunal de devolver el caso al foro de instan-cia, por razón de la ausencia de un cuadro fáctico completo relativo a la determinación de constitucionalidad del esta-tuto, en su etapa de aplicación o implementación, es una igualmente correcta en derecho.
Por último somos del criterio que de la Opinión mayori-taria emitida se desprende el compromiso solemne de parte de todos los miembros del Tribunal, que suscriben la *339misma, de interpretar la Constitución, respecto a la etapa de implementación del estatuto en el momento apropiado en el futuro, teniendo presente, en primer lugar, que la misma es una que tiene que ser interpretada conforme, entre otros, a los cambios y problemas sociales que afectan y gravan la tranquilidad, paz y sosiego a que tienen dere-cho los ciudadanos de este País y, en segundo, lugar, man-teniendo presente que los derechos que garantiza nuestra Constitución, y que se levantan como posibles obstáculos a la validez constitucional de la legislación en controversia, no son absolutos.(6)
En atención a las razones antes expresadas, suscribi-mos la Opinión del Tribunal.

(1) Art. 1 de la Ley Núm. 22 de 16 de julio de 1992 (23 L.P.R.A. see. 64).


(2) Véase las manifestaciones al respecto emitidas por el Senador Femando Martín en el debate sobre la aprobación de dicha Ley. XLIV (Núm. 19) Diario de Sesiones de la Asamblea Legislativa 373-374.


(3) La delegación de tal poder no viola, de por sí, ninguno de los derechos cons-titucionales arriba mencionados. La Ley Núm. 21 (23 L.P.R.A. see. 64 et seq.) tam-*335poco resulta excesivamente amplia pues por tratarse de una delegación de poder estatal la facultad conferida a las asociaciones de residentes tiene unos parámetros definidos. El ámbito máximo de la facultad delegada está delineado por los límites de orden constitucional que operan sobre el Estado, por la propia Ley Núm. 21, según enmendada, ante, por el Reglamento Núm. 20 de 20 de enero de 1989 de la Junta de Planificación y por la ordenanza municipal que aprueba el sistema de control.
Dicho planteamiento es uno que está comprendido dentro del señalamiento que hacen los peticionarios a los efectos de que la legislación en controversia resulta violativa del derecho a la libertad de expresión tanto bajo la Constitución de Puerto Rico como la de los Estados Unidos.


(4) Aún cuando en teoría podría argumentarse que el estatuto, al establecer el concepto de “control”, crea una clasificación entre los residentes de la urbanización y los no residentes de la misma, tal clasificación ni es sospechosa ni afecta, de por sí, derechos fundamentales. El delegar poder para controlar el acceso sólo a los residen-tes se justifica porque ellos son quienes, por residir en el lugar a ser controlado, están mejor situados para ejercer el poder delegado y hacer realidad el propósito legislativo *336que persigue la citada Ley Núm. 21. Además, presumiblemente todos —residentes y no residentes— están sujetos a los mismos criterios de control.


(5) De hecho, tanto en la petición de certiorari, como en el Alegato que radicaran ante este Tribunal, los peticionarios cuestionan la constitucionalidad de la Ley Núm. 21, supra, en dos (2) formas: (1) según el estatuto es aplicado por la Asociación de Residentes, y (2) de su propia faz. Véanse: Caso Núm. CE-91-786, Parte I, Petición de certiorari, pág. 18; Opinión disidente del Juez Asociado Señor Negrón García, Apén-dice B.


(6) En palabras de la Opinión mayoritaria, pág. 189: ‘la vitalidad de nuestra Constitución depende, en última instancia, de su capacidad para responder con acierto a los distintos problemas sociales, políticos y económicos que de tiempo en tiempo aquejen al país, y al aplicarla debemos recordar que ‘[interpretamos una Constitución, no los Rollos del Mar Muerto’”. Conforme el refrán popular, “al buen entendedor, con pocas palabras basta”.